Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendment filed on January 27, 2022 has been fully considered. In view of the amendment of claims 4, 6, 10, 12, 16 and 18, the rejection of the claims under 35 U.S.C. 112(b) is withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on January 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/350,412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously cited prior art Jung et al. (Pub. No. US 2011/0038412 A1) discloses a method, comprising: receiving a compressed bit stream comprising a picture (¶0110: The receiver 210 receives and parses a bitstream of an encoded video); dividing the picture into one or more non-overlapping blocks, wherein a row of the non- overlapping blocks includes a first non-overlapping block (Figs. 10-12, ¶0173); dividing the first non-overlapping block into one or (Fig. 10); dividing a coding unit in the one or more coding units into one or more prediction units (Fig. 11, ¶0171);
	Jung et al. does not disclose determining a primary temporal motion data (TMD) candidate position relative to a first coordinate of a prediction unit of the one or more prediction units in the picture; determining whether the primary TMD candidate position is outside the row of the non- overlapping blocks in the picture; and when the primary TMD candidate position is outside the co-located row: determining a secondary TMD candidate position relative to a second coordinate inside the prediction unit in the picture; and selecting motion data related to the secondary TMD candidate position as an inter-prediction TMD candidate.  
Applicant’s Admitted Prior Art (AAPA) discloses  determining a primary temporal motion data (TMD) candidate position relative to a first coordinate of a prediction unit of the one or more prediction units in the picture (Current application ¶0034: “To choose the co-located temporal merging candidate, the co-located temporal motion data from the bottom right TMD position (see 3 (BR) in FIG. 2, outside the co-located PU 202) is first checked and selected for the temporal merging candidate if available. Otherwise, the co-located temporal motion data at the upper left central TMD position (see 3 (CR) in FIG. 2) is checked and selected for the temporal merging candidate if available.”).
However, the cited prior arts fail to teach the feature of  “determining whether the primary TMD candidate position is outside the row of the non- overlapping blocks in the picture; and when the primary TMD candidate position is outside the co-located row: determining a secondary TMD candidate position relative to a second coordinate inside the prediction unit in the picture; and selecting motion data related to the secondary TMD candidate position as an inter-prediction TMD candidate,” as recited in claim 1 and similarly recited in claims 7 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488